Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmund DeFrank on 07/06/2022.
The claims have been amended as follows:
21. (currently amended) A method of providing a black colored beverage, comprising:
treating water including filtering and sterilizing of the water to provide purified water 
mixing the purified water with segregated humic acid and segregated fulvic acid such that the humic acid and the fulvic acid are suspended within the purified water to create a black colored water beverage; and
mixing at least one flavoring with the black colored water beverage.

22. (currently amended) The method of claim 21, wherein the step of mixing at least one flavoring with the black colored water beverage comprises mixing a plurality of flavorings with the black colored water beverage.

23. (currently amended) The method of claim 21, further comprising adding at least one additive, , to the beverage.

24. (currently amended) The method of claim 21, further comprising adding an additive to the beverage effective for adjusting the pH level of the beverage above the pH level of humic acid solubility. 

25. (currently amended) The method of claim 21, wherein the sterilizing of the water is effective for killing microorganisms in the water.

26. (currently amended) The method of claim 21, further comprising a step of bottling the beverage and performing of the bottled beverage for safety.

27. (currently amended) The method of claim 21, wherein the treating of the water comprises dechlorinating, defluoridation, ozone disinfecting, de-ionizing, filtering particulates, ultraviolet light disinfecting and desalinating.

28. (currently amended) The method of claim 21, wherein the treating of the water comprises additional process steps of being treated.

29. (currently amended) The method of claim 21, wherein the step of mixing at least one flavoring with the black colored water beverage comprises adding at least one additive selected from a group of additives including fruit, coffee, herbal, and spice flavorings.

30. (currently amended) The method of claim 24, wherein the step of adding an additive configured to the beverage effective for adjusting the pH level of the beverage above the pH level of humic acid solubility soda ash into the beverage .

The following is an examiner’s statement of reasons for allowance: Independent method claim 21 is now deemed to distinguish over the formerly applied prior art, constituting the previously applied prior art particularly in view of the method step of mixing the purified water with segregated humic acid and segregated fulvic acid such that the humic acid and the fulvic acid are suspended within filtered and sterilized, purified water to create a black colored water beverage. 
The formerly applied prior art, particularly Petralia and Martin instead teaches to add humus-derived material comprising humic acid and/or fulvic acid to purified water and optionally, other flavorings and additives, in processes for providing beverages, rather than segregated humic acid and segregated fulvic acid. 
The Specification provides support for the amendment of claim 21 concerning mixing of segregated humic and fulvic acid with the water, in at least paragraphs [0033, and 0037-0040] which clarify that such segregation, enables greater automation of characteristics of the produced beverage and elimination of contaminants present in humus-derived material that would otherwise accompany humic and fulvic acid, thus creating a more highly purified and safe beverage for consumption than the prior art.  Amending of claim 21 to recite filtering as well as sterilizing of the water to provide purified water is also provided in paragraph [0033] of the Specification.
Claims 21-30 are otherwise amended to remove subject matter not clearly supported in the Specification, thus mitigate 35 U.S.C. 112 (a) issues in claim 21 and to claims 22-30 to mitigate a plurality of 35 U.S.C. 112 (b) issues concerning inconsistent terminology, redundancy, antecedent basis, claim structure and grammatical clarity.
The terminal disclaimer filed on 06/28/2022 has been approved, thus mitigating formerly applied Obviousness Double Patenting rejections.
Beverage composition claims 31-40 have been canceled, as arguably remaining obvious over the formerly applied prior art, these claims concerning product-by-process claim limitations which have limited patentable weight in the composition claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/06/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778